Citation Nr: 0633279	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus type II 
(DMTII or diabetes).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This appeal is from a November 2001 rating decision of the 
above reference Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefit sought on appeal.

The Board of Veterans' Appeals (Board) denied entitlement to 
direct service connection for hypertension (i.e., as incurred 
or aggravated in service) in December 1990.  Regarding the 
scope of the instant claim, the veteran's January 2001 
application for compensation, from which the instant appeal 
arises, his December 2002 notice of disagreement (NOD), and 
his May 2003 substantive appeal cogently and emphatically 
articulated the scope of his claim as for hypertension 
secondary to service-connected diabetes mellitus type II.  
The April 2006 memorandum of an informal hearing with a 
Decision Review Officer did not report that the veteran 
articulated a direct service connection claim as reported in 
the June 2006 supplemental statement of the case (SSOC).

The March 2003 statement of the case (SOC) and March and June 
2006 SSOC noted the prior Board decision, yet the March and 
June 2006 SSOCs discussed entitlement to direct service 
connection for hypertension as if such a claim were on appeal 
de novo.  If the March and June 2006 SSOCs are deemed de novo 
adjudications of entitlement to direct service connection, 
then the RO adjudicated de novo a claim subject to a prior 
final decision, see 38 U.S.C.A. §§ 7105, 5108 (West 2002), 
without notifying the veteran how to prosecute an application 
to reopen a previously denied claim, see 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 
3.159(b) (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
and initially announced the denial in an SSOC, contrary to 
regulation.  38 C.F.R. § 19.31(a) (2006). 

To avoid burdening the veteran with a Board decision without 
due process, or with unwanted process in a claim he did not 
make, the Board construes the discussions in the March and 
June 2006 SSOCs as surplusage in the context of the instant 
appeal.  The question of whether the veteran actually intends 
to apply to reopen the previously denied claim of entitlement 
to service connection for hypertension on a direct basis is 
accordingly referred to the RO for appropriate action.


FINDING OF FACT

Service-connected diabetes mellitus type II has not been 
caused or aggravated the veteran's hypertension.


CONCLUSION OF LAW

The criteria for secondary service connection for 
hypertension, as due to service-connected diabetes mellitus, 
are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52,747 (Sep. 7, 
2006) (to be codified at 38 C.F.R. § 3.310(a), (b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants in 
prosecuting their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for service connection for hypertension 
as secondary to service-connected DMTII in January 2001.  A 
subsequent VA letter of July 2001 afforded the veteran notice 
of the type of evidence necessary to substantiate his claim 
for secondary service connection, including a list of 
examples of pertinent evidence and potential sources of 
evidence.  The letter identified the information and evidence 
the veteran must produce, and the information and evidence VA 
would attempt to obtain.  A succinct statement headed "What 
the Evidence Must Show" mis-stated the criteria for 
entitlement to secondary service connection, reciting instead 
the criteria for direct service connection.

Such a mis-statement of the basic criteria of entitlement 
runs a great risk of fundamentally prejudicing the veteran's 
ability to participate in prosecuting his claim.  In this 
case, however, the veteran wrote extensively on every element 
of proof of entitlement to secondary service connection, 
including discussing nuanced distinctions between causation 
and aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
The veteran submitted ecerpts from the medical literature, 
and contended cogently how selected passages of the 
literature should establish various elements of his 
arguments.  The veteran's ample demonstration of actual 
knowledge of the elements of proof of his claim, and his 
active participation in prosecution of the claim, are 
dispositive evidence that he suffered no prejudice from any 
mis-statement in the July 2001 notice letter.  The letter 
otherwise advised the veteran correctly, including notice 
that he could submit any evidence in his possession rather 
than having VA obtain copies of it.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 118-19 (2004).

VA cured all defects in the July 2001 letter with a March 
2006 letter that correctly stated the evidence necessary to 
substantiate a secondary service connection claim.  This 
letter also informed the veteran of the rating and effective 
date elements of VA compensation claims.  See Dingess v. 
Nicholson, 19Vet. App. 473 (2006).  The veteran subsequently 
submitted additional evidence.  VA last adjudicated the 
evidence in June 2006, which afforded the veteran ample time 
to respond to the new information in the March 2006 letter.  
The time allowed the veteran to act on this additional notice 
prior to the most recent adjudication was sufficient to 
ameliorate any prejudice which might have otherwise resulted.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  VA has 
discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Any defects in 
the timing or language of VA implementation of its notice 
duties have been harmless to the veteran's claim.  See Conway 
v. Principi, 353 F.3d 1359, 1374 (2004) (Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error").

VA has obtained all information and evidence of which it had 
notice and necessary authorization.  VA examined the veteran 
in October 2001 and in April 2006.  No additional medical 
opinions are necessary to decide the claim.  There has been 
no failure to obtain evidence of which VA must notify the 
veteran.  VA has discharged its duty to assist the veteran to 
obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (e).

II.  Secondary Service Connection

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  

Service connection is also warranted for a disability which 
is proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  When service 
connection is thus established for a secondary disorder, the 
secondary condition is considered a part of the original 
disability. 

A recent regulatory amendment codifies the Court's holding in 
the Allen case:

Any increase in severity of a non-service-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a non-service-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the non-
service-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the non-
service-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level. 

71 Fed. Reg. 52,747 (Sep. 7, 2006) (to be codified 38 C.F.R. 
§ 3.310(b)).

Whether the veteran is entitled to disability compensation 
for disability associated with hypertension is a prospective 
matter; the determination is of entitlement to future 
payments.  Whereas there is no retroactive effect from 
application of the new amendment to section 3.310, there is 
no proscription against applying it to this case.  VAOPGCPREC 
7-2003.  The intended effect of the amendment is to conform 
VA regulations to the Allen decision, as stated in the 
Summary statement in the Federal Register, at 71 Fed. Reg. 
52,747.  Since VA has been complying with Allen since 1995, 
the regulatory amendment effects no new liberalization or 
restriction in this appeal.

The following discussion refers to the veteran's diabetes 
mellitus type II as diabetes, except when discussing the 
medical literature he submitted, which distinguishes between 
type I and type II diabetes mellitus.  The discussion below 
first addresses whether service-connected diabetes caused the 
veteran's hypertension.  If it did, the veteran would be 
entitled to compensation for the entire amount of disability 
attributable to hypertension.  Whether diabetes aggravated 
hypertension, and to what degree, would be moot.

The veteran reports, and the medical evidence of record 
corroborates, that his blood pressure was labile for many 
years.  Applying VA's definition of hypertension, 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101, Note 1 (2006), review of 
all post-separation medical records reveal well interspersed 
normotensive diastolic blood pressure measurements, i.e., 
diastolic blood pressure below 90, and many hypertensive 
diastolic blood pressure measurements, i.e., diastolic blood 
pressure 90 or above.  There are no recorded instances of 
isolated systolic hypertension, i.e., systolic pressure 160 
or greater simultaneously with diastolic pressure below 90.  
Id.  The veteran also accurately reports that he was 
diagnosed with hypertension coincident or nearly 
contemporaneously with his the February 2000 initial 
diagnosis of DMTII.  December 1986 and March 1989 private 
medical records noted borderline high blood pressure and 
borderline hypertension, respectively.  His primary physician 
diagnosed Stage I hypertension in March 2001, and a VA 
compensation examiner diagnosed arterial hypertension in 
October 2001.  His private primary physician prescribed 
medication in March 2001, and his blood pressure has been 
more or less well controlled thereafter.  Measurements have 
been labile in a range from normal to slightly hypertensive.  
No aggregation of blood pressure data over a diagnostically 
significant number of measurements (readings taken two or 
more times on at least three different days, see DC 7101 Note 
1), reveals a diastolic blood pressure predominantly 100 or 
greater or a systolic pressure predominantly 160 or greater 
while the diastolic pressure was below 90.

The veteran avers that diabetes either caused or aggravated 
his hypertension.  He avers that statements from his treating 
physicians and medical literature he has submitted 
corroborate his assertion.  He argues that the formal 
diagnosis and the initiation of medication, in and of 
themselves, constitute aggravation of hypertension.  He 
further argues that medical literature he has submitted and 
statements from physicians treating him show persuasively 
that diabetes aggravates hypertension.  He avers that medical 
literature and his physicians' statements show that blood 
pressure levels which do not require medical management in a 
non-diabetic patient do require medical management in a 
diabetic.  He argues that because his blood pressure did not 
require medical management before the onset of diabetes and 
it did after the onset of diabetes, the correct conclusion is 
that diabetes has aggravated his hypertension.

The Board has carefully reviewed the record and concludes, 
with all due respect, that the private medical records and 
physicians' reports, and the VA compensation examiners' 
reports and opinions, do not support the veteran's 
conclusions.  The medical literature does not report a 
confirmed cause-and-effect relationship between DMTII and 
hypertension.  It does not report that DMTII aggravates 
hypertension so consistently that an aggravating affect of 
the veteran's DMTII on his hypertension can be inferred from 
the literature.  Most significantly in this case, the medical 
evidence specific to his own hypertension does not establish 
actual aggravation as the governing regulation defines 
aggravation.  71 Fed. Reg. 52,747, supra.

The literature the veteran submitted, in overview, discussed 
the state of medical knowledge about the well-established 
correlation between incidents of DMTII and hypertension.  It 
addressed several theories of mechanisms of hypertension, 
including whether hypertension results from different 
mechanisms in diabetic versus non-diabetic hypertensive 
persons, and whether hyperinsulinemia is a common etiology of 
both diabetes and hypertension.  Diabetes Mellitus, page 2, 
in item from www.merck.com.  A hypothesis of common etiology 
for DMTII and hypertension is not evidence that DMTII either 
causes or aggravates hypertension.

Another article, Treatment of Hypertension in Diabetes, page 
2 in item from www.diabetes.org, discussed the epidemiology 
of hypertension in diabetes, noting that patients with DMTII 
"are frequently hypertensive at the time of diagnosis of 
diabetes, suggesting that hormonal or metabolic abnormalities 
associated with hypertension may exacerbate carbohydrate 
intolerance, or that both conditions are related to a common 
underlying mechanism."  The veteran highlighted a paragraph 
beginning, "Considerable interest has been focused on the 
potential role of insulin resistance and hyperinsulinemia in 
the pathogenesis of hypertension in diabetes."  In other 
words, this article also presents the possibility of common 
etiology of hypertension and diabetes in diabetics, and the 
possibility that the veteran has the direction of causality 
reversed in his hypothesis about the relationship between his 
diabetes and his hypertension.  Again, evidence of common 
etiology is not evidence that his diabetes caused or 
aggravated his hypertension.

The veteran made special marginal emphasis regarding an 
article entitled Hypertension in Diabetics, page 1 in item 
www.hypertensionhelp.com.  This article is in the form of 
questions and responses.  The veteran calls attention to the 
question, "How Does Diabetes Cause Hypertension?"  The 
answer begins, "Although we don't know all the reasons why 
hypertension is very common in diabetics, [] little that we 
do know allows the belief that it is the increase in blood 
insulin in both type [] diabetes that promotes hypertension 
by affecting key checkpoints in the body."  This item is 
clearly in conjectural language.  It is not a statement of 
scientific consensus in the conclusion that diabetes causes 
hypertension.  Moreover, even if this article is probative of 
a causal mechanism, it lacks probative value in the veteran's 
case, in which his hypertensive blood pressure readings 
predated the diagnosis of diabetes by many years.

Diabetes, Hypertension, and Cardiovascular Disease, page 1 in 
item from www.clinicalcardiology.org, a report from the 
XXIInd Congress of the European Society of Cardiology, noted, 
"The general consensus was that diabetes mellitus, 
hypertension, insulin resistance, and obesity were clearly 
linked and that this linkage contributed significantly to the 
development of vasculopathy."  In other words, diabetes and 
hypertension both contribute to disease of the blood vessels.  
It does not say diabetes causes hypertension.  The article 
does say that a panel of experts at the conference noted that 
"Insulin resistance increases vascular resistance as well as 
increasing sympathetic tone, thus accounting for some of the 
hypertension."  Understanding the Link Between Hypertension 
and Diabetes, page 1, also noted, 'There also seems to be a 
metabolic link between diabetes and high blood pressure due 
to a resistance in the way the body reacts to insulin 
. . . ."  These statements again suggest common etiology of 
hypertension and diabetes in diabetic persons, not that 
diabetes causes or aggravates hypertension.

The veteran highlighted part of Hypertension in patients with 
diabetes, page 2 in item from www.postgradmed.com, stating, 
"Hypertension accelerates progression of diabetic renal 
disease."  This supports the contrary proposition to the 
veteran's claim, i.e., hypertension aggravates diabetes.

Two other articles, 1999 Clinical Advisory: Treatment of 
Hypertension and Diabetes, www.nhlbi.nih.gov, and Diabetes, 
hypertension, and cardiovascular disease: an update, 
www.wcbi.nlm.nih.gov, address the high percentage of 
cardiovascular disease attributable to hypertension in 
diabetic persons and treatment of hypertension in diabetic 
persons.  They do not state that diabetes causes or 
aggravates hypertension in diabetic persons.

In sum, the medical literature of record does not constitute 
probative evidence that the veteran's diabetes caused his 
hypertension.  Service connection cannot be granted for the 
whole of his hypertension-related disability as caused by 
service-connected diabetes based upon this medical 
literature.  38 C.F.R. § 3.310 (2006).

The literature does consistently opine that blood pressure in 
diabetics should be aggressively maintained through medical 
treatment at a lower level than is commonly treated in non-
diabetic persons, because hypertension in diabetics is linked 
with multiple other adverse health effects.  Although 
unfortunate, this reality does not, as the veteran argues, 
constitute an aggravation of his hypertension.  His blood 
pressure is what it is.  The fact that co-morbidity of 
hypertension and diabetes puts him at risk of adverse 
outcomes does not amount to aggravation of hypertension.  The 
veteran's hypertension has not become worse because the co-
existence of his diabetes and his hypertension worsen his 
prognosis.  The literature does not support a grant of 
service connection for some amount of disability from 
aggravation of hypertension by service-connected diabetes.  
71 Fed. Reg. 52,747.

The several statements from the veteran's private physicians 
and VA compensation examiners do not show that his diabetes 
either caused or has aggravated his hypertension.  A report 
of the initial diagnosis of diabetes in February 2000 is not 
of record.  The veteran's primary physician, Dr. Cook, 
reported it in a December 2000 statement which noted 
borderline hypertension as another of his medical problems.  
The earliest notation of borderline hypertension of record is 
in December 1986 and repeatedly thereafter.  In July 2001, 
the hospital that diagnosed diabetes reported the veteran had 
no cardiovascular complications of diabetes.  Dr. Cook 
diagnosed Stage I hypertension in March 2001.  In an August 
2001 statement to VA, Dr. Cook reported the veteran had no 
other known complications of his diabetes.  Upon October 2001 
VA compensation examination, the examiner diagnosed DMTII and 
arterial hypertension, remarking that the veteran has 
diabetes mellitus, arterial hypertension, and dyslipidemia, 
which are part of a syndrome win which they are not mutually 
causative but co-existent.  These several statements reveal 
that the writers either did not see any association between 
the diabetes and the hypertension, or affirmatively concluded 
there was none.

In March 2002, Dr. Cook responded to the veteran's questions 
about the relationship between his diabetes and his 
hypertension, reporting the veteran had a history of 
hypertension, which was borderline prior to the diagnosis of 
his diabetes, now "slightly worse, but DM requires improved 
control."  The veteran asked whether hypertension became 
worse or otherwise necessitated medical intervention after 
the diagnosis of diabetes.  Dr. Cook explained, in essence, 
that because of his diabetes, it was recommended that his 
blood pressure be treated at a lower level.  Ultimately, he 
stated that diabetes did not aggravate hypertension, but it 
made the hypertension of greater concern [than if he did not 
have diabetes].

In April 2006, his current primary physician, Dr. Müller, 
reported her review of the veteran's service separation 
examination showing a hypertensive blood pressure of 146/90.  
She reviewed the veteran's records at her clinic since 1986.  
She reported that the veteran had normotensive blood 
pressures until approximately 1992, when his blood pressure 
became intermittently more elevated into a range of 140/90, 
which was considered pre-hypertensive and which was not 
treated.  She noted a blood pressure of 150/102 in 1997, with 
subsequent normal blood pressure.  She noted that in 2000 he 
was diagnosed with diabetes, and because of that diagnosis, 
more stringent control of his blood pressure was recommended; 
he was consequently diagnosed with hypertension, "despite 
unchanged blood pressures, primarily due to the relationship 
with diabetes."  She opined that the veteran had had a 
hypertensive response since a young age.  She stated, 
"Certainly, his blood pressure has been aggravated by weight 
gain, and now requires more intensive treatment due to his 
diagnosis of diabetes."  She opined that his diagnosis of 
hypertension (with resultant treatment), as opposed to pre-
hypertension, was precipitated by his diagnosis of diabetes.

Dr. Müller's most probative comment is that the veteran was 
diagnosed with hypertension "despite unchanged blood 
pressures."  In other words, her statement is consistent 
with the body of literature and the statements by Dr. Cook 
and the VA examiner.  She does not opine that diabetes caused 
the veteran's hypertension or aggravated it, only that a link 
between them necessitates medical management.  In addition, 
it is telling that, in opining a source of aggravation of the 
veteran's hypertension, she identified his body weight.  
Moreover, and consistent with the entire history revealed in 
the evidence, she reported that diabetes precipitated the 
diagnosis of hypertension.  She did not state that diabetes 
precipitated the hypertension per se.  Therefore, Dr. 
Müller's statement is not a basis for service connection of 
hypertension due to its aggravation by service-connected 
diabetes.

Establishment of secondary service connection for disability 
resulting from the aggravation of a non-service-connected 
disease by a service-connected disease requires determination 
of a baseline status of the condition claimed as secondary, 
as described in the regulation, supra.  The veteran submitted 
a list of blood pressure readings from February 1997 to 
December 2001 that accurately stated the recorded 
measurements, but in several instances reported only the 
highest of several readings made in the same office visit.  
To find aggravation of hypertension, there must be a 
difference between the baseline severity and the aggravated 
severity which makes a difference in the amount of disability 
attributable to hypertension.  That is, the difference must 
be sufficient to affect the veteran's ability to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2006).  Stated differently, 
there must be increased disability amounting to "impairment 
of earning capacity."  Allen, 7 Vet. App. 439.

In this case, the salient feature of the data is that the 
veteran has not had an exacerbation of hypertension during 
the time from February 1997, three years before the diagnosis 
of DMTII, and December 2001.  No grouping of three or more 
consecutive readings shows the veteran's blood pressure at a 
predominantly compensable level.  Extension of the data set 
beyond December 2001 to the most recent blood pressure 
measurement of record, 130/75 (highest of three measurements) 
in April 2006, confirms a lack of aggravation of hypertension 
during the time from February 1997 to April 2006.  Extension 
of the data set back in time to the earliest post-service 
blood pressure measurement of record, 126/86 in December 
1986, fails to show actual aggravation of hypertension.  
Absent evidence of actual aggravation, the question whether 
service-connected diabetes aggravated hypertension is moot.  
38 C.F.R. § 4.104, Diagnostic Code 7101 and Note 1 (2006).

Conjecture as to whether the veteran's hypertension would be 
significantly higher, or higher at all, or chronic versus 
labile, if he were not medicated is not probative evidence, 
and no finding of aggravation can be made based upon it.  
Likewise, a prognosis for the advancement of hypertension is 
not a basis for finding aggravation, because VA pays 
compensation for current, not prospective, disability.

The Board is mindful that, when there is an approximate 
balance in the evidence regarding the merits of an issue 
material to our determination, the benefit of the doubt shall 
be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2006).  In this case, for the 
reasons and bases set forth above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for secondary service connection for his hypertension, based 
upon either causation or aggravation, and the benefit-of-the-
doubt doctrine is not for application. 


ORDER

Secondary service connection for hypertension is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


